Citation Nr: 1731140	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1959 to July 1962.  In June 2015, the Board remanded this appeal for additional development and adjudicative action.  The appeal has since been returned to the Board for further appellate action.  This appeal has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
  
A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

As the Veteran's service-connected disabilities (hearing loss and tinnitus) result from common etiology (acoustic trauma in service), they are considered one disability for the purpose of applying 38 C.F.R. § 4.16(a); therefore, he has one disability rated at 60 percent, and the schedular requirements for a TDIU rating in 38 C.F.R. § 4.16(a) are met.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2016).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Court held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to the service-connected disabilities, specifically bilateral hearing loss and tinnitus.  See January 2012 application for increased compensation based on unemployability.  He reported he last worked full time as computer programmer/analyst and stopped working at the end of December 2010.  He contends that no employer will hire him with his severe hearing loss and tinnitus and would have great difficulty securing and maintaining substantial gainful employment due to his difficulty hearing verbal commands and using a phone.  He contends that the severity of the service-connected disabilities would interfere with both physical and sedentary employment.  See also February 2013 notice of disagreement. 

After a review of all the evidence, lay and medical, the Board finds that a TDIU is not warranted.

In a February 2013 private medical opinion, Dr. C.E. indicated that the Veteran's bilateral hearing loss and tinnitus rendered him unemployable because he needed to avoid working in any environment in which there was any noise that may exacerbate the hearing loss.  Dr. C.E. noted that these limitations would prevent verbal communication face-to-face and by telephone even with the use of amplification.  Dr. C.E. noted that the Veteran's bilateral hearing loss and tinnitus would pose a safety risk at any job setting involving transportation, driving, or being around heavy or moving machinery.  

The Board finds that the February 2013 private medical opinion is outweighed by the other evidence of record.  As discussed below, the evidence of record reflects that the Veteran was able to maintain employment despite the impairment caused by the hearing loss and tinnitus, but quit his job in order to attempt to obtain a TDIU.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In the January 2012 application for compensation based on unemployability, the Veteran reported working full-time as a computer programmer/analyst from 2007 until the end of 2010.  He also reported working as a part-time driver from 2004 to 2007.  He denied leaving his last job because of service-connected disabilities.  He reported a high school education.  February 2012 employment information forms note that he stopped working at the end of 2010 because of a contract requirement reduction prior to which he worked full-time performing routine office work.  The forms note that he resigned from working as a part-time driver.  These statements weigh against the contention that he stopped working because of his hearing loss.
  
Next, statements from the Veteran and his spouse indicate that, while he experienced some work place difficulties related to the service-connected hearing loss, he was able to maintain employment.  In February 2012 and March 2015 written statements, he reported that hearing difficulties hindered his ability to progress and obtain career advancement when he was employed.  In a February 2012 written statement, his spouse reported that, when he worked he would return home frustrated because he was in a meeting or conference and had difficulty understanding the participants.  He would not apply to job opportunities because of hearing problems.  His spouse contended that he would have been able to perform at a higher level at work if he could hear better.  These statements indicate that he was able to work despite his hearing impairment. 

The standard for unemployability is an inability to secure and follow a substantially gainful occupation.  That is, whether hearing loss and tinnitus would preclude the Veteran from working, not whether it limited his promotion potential, which is speculative at best under the current record.  Therefore, his and his spouse's contentions that his service-connected disabilities hindered his career advancement does not support a claim for TDIU.

Further, a February 2013 VA treatment record notes that the Veteran told a VA audiologist he quit his job as a part-time driver upon the advice of his representative, specifically to become eligible for a TDIU.  He reported that he and his representative were working to "find an audiologist that agreed with their claim that he was unemployable."  The VA audiologist noted that, with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the hearing loss alone should not significantly affect vocational potential or limit participation in most work activities with employment being more than feasible in a loosely supervised situation.  See also October 2012 and July 2016 VA medical opinions (reiterating the above information).     

In an October 2012 VA medical opinion, the same VA audiologist indicated that tinnitus did not shift hearing or cause a person to have problems hearing.  The audiologist noted that tinnitus was a common symptom for many people and would not hinder someone's ability to function in the workplace.  These opinions weigh strongly against the claim by indicating that the Veteran's service-connected hearing loss and tinnitus were not bars to employment.  The Board is also troubled by the Veteran's attempts to circumvent the regulations in an attempt to qualify for benefits.

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the appeal is denied. 

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

This appeal involved a remand by the Board for additional development.  Pursuant to the June 2015 Board remand instructions, additional VA and private treatment records were obtained an associated with the claims file.  The Veteran was afforded an additional VA examination in June 2016 and an addendum medical opinion was obtained in July 2016.  As such, there has been substantial compliance with the Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).       


ORDER

A TDIU is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


